Citation Nr: 1010034	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  00-13 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for a folliculitis skin condition.


REPRESENTATION

Appellant represented by:	Commonwealth of Pennsylvania 
Department of Military Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to 
January 1974 and from February 1985 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In an August 1999 rating decision, the RO proposed to reduce 
the rating for the Veteran's service-connected folliculitis 
skin condition from 10 to zero percent (noncompensable).  In 
September 1999, the Veteran submitted a notice of 
disagreement (NOD) with this proposed reduction.  In a March 
2000 rating decision, the RO reduced the rating from 10 
percent to noncompensable, effective June 1, 2000.  A 
statement of the case (SOC) was issued in April 2000.  The 
Veteran then filed a substantive appeal in this matter in 
June 2000.  

In March 2003 and November 2005, the Board remanded the 
appeal for further development.

In an October 2006 supplemental statement of the case (SSOC) 
and June 2006 rating decision, a clear and unmistakable error 
was found in the evaluation of the folliculitis and in the 
evaluation of the benign growth on the posterior neck, and a 
retroactive increased evaluation to 10 percent disabling was 
established from December 3, 1993.  

The Veteran was scheduled for an August 2005 Travel Board 
hearing; however, the record shows that he did not report to 
that hearing.  Thus, his request for a hearing before a 
member of the Board is considered withdrawn.  See 38 C.F.R. § 
20.704(d) (2009).

In November 2008, the Board again remanded the appeal for 
further development.


FINDINGS OF FACT

1.  Prior to August 30, 2002, the Veteran's folliculitis skin 
condition was not manifested by exudation or constant 
itching, extensive lesions, or marked disfigurement.  

2.  Since August 30, 2002, the Veteran's folliculitis skin 
condition has not been manifested by 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for a folliculitis skin condition are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.118, 
Diagnostic Code 7806 (2009); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-56 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. Sept. 4, 2009).  

In this case, the Veteran was provided notice of the VCAA in 
November 2005.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate a claim 
for an increased rating, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in December 2006, 
pertaining to the downstream effective date element of his 
claim, with subsequent readjudication in a May 2008 SSOC.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also 
Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. App. 112. 

In the November 2008 remand, the Board requested that the RO 
obtain records from the Social Security Administration (SSA), 
furnish the Veteran corrective VCAA notice in accordance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and schedule 
the Veteran for a VA examination to determine the current 
severity of his disability.  SSA records have been obtained.  
As regards the notice, since the November 2008 remand, the 
Federal Circuit held that, in a claim for increase, the VCAA 
requirement is generic notice.  Vazquez-Flores, 580 F.3d 
1270.  Thus, corrective notice no longer became needed.  
Regardless, the RO provided the requested notice in December 
2008.  As regards the VA examination, the RO afforded the 
Veteran a VA examination in January 2009.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes SSA 
records, VA and private medical records, VA examination 
reports, and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher evaluation; otherwise, the lower 
evaluation will be assigned.  See 38 C.F.R. § 4.7 (2009).  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the 
Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v. West, 13 
Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

Analysis

The Veteran's folliculitis skin condition has been assigned a 
10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 
7806.  The Veteran filed a claim for an increased rating on 
March 30, 1999.

During the course of this appeal, the rating criteria for the 
skin were revised and became effective on August 30, 2002.  
See 67 Fed. Reg. 49590-99 (July 31, 2002) (codified at 38 
C.F.R. § 4.118).  The revised criteria are only applicable to 
the period of time since their effective date.  VAOPGCPREC 3-
2000.  See also VAOPGCPREC 7-2003.  The rating criteria were 
again revised effective October 23, 2008.  See 73 Fed. Reg. 
54708-12 (July 31, 2002) (codified at 38 C.F.R. § 4.118).  
However, as this amendment applies to claims for benefits 
received by VA on or after October 23, 2008, the amendment is 
not applicable in this case.

Under former Diagnostic Code 7806, for eczema, a 10 percent 
evaluation was warranted where the skin disability was 
manifested by exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent 
evaluation was warranted where the disability was manifested 
by exudation or constant itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation was warranted 
where the disability was manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. § 4.118 
(2001).

Under current Diagnostic Code 7806, a 10 percent rating is 
warranted for at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent rating is 
warranted for 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  More than 40 
percent of the entire body or more than 40 percent of exposed 
areas, affected, or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period warrants a 60 
percent rating.  38 C.F.R. § 4.118 (2009).

After review, the Board finds that an increased rating in 
excess of 10 percent for the Veteran's folliculitis skin 
condition is not warranted under either the former or current 
rating criteria.

A June 1999 VA examination report reflects a vague history of 
an itchy skin rash that comes and goes.  Examination revealed 
no active rash or lesions.

An October 1999 VA examination report reflects a history of 
folliculitis all over.  The Veteran reported using calamine 
lotion and hydrocortisone cream, both on an as needed basis.  
Examination revealed no visible rash.

In June 2000 correspondence, the Veteran stated that his skin 
condition constantly itches and that sore are present all the 
time.  He also stated that the sores leave scars after they 
heal and that his body, especially his legs, is covered with 
scars.

In July 2003 correspondence, the Veteran stated that he has 
open sores all the time and that they take months to heal.  
He reiterated that his skin condition constantly itches.

A June 2004 VA examination report reflects that the Veteran 
was using triamcinolone cream and Allegra.  Examination 
revealed several punctuate scars and excoriated areas where 
he scratched the skin on the ankle area, posterior arm, 
posterior shoulders, and posterior thorax.

An August 2004 VA examination report reflects that the 
Veteran was using a steroidal cream on an as needed basis and 
Allegra antihistamine for itchiness.  Examination revealed a 
few superficial excoriations on both forearms but no 
cellulitis or discharge.  The examiner noted that the 
Veteran's eczema problem would be a problem with any food 
service type industry job.

A January 2009 VA examination report reflects complaints of 
itchy shoulders, back, chest, legs, and occasionally 
buttocks.  The Veteran stated that the arm, axillary areas, 
and lower legs were the worst areas and that he applied cream 
on them today.  He has used steroid cream and Allegra in the 
past but, for the past year or so, he has been using over-
the-counter Gold Bond cream usually twice a day.  Examination 
revealed a 3 by 3 cm patch of dry skin on the right lower 
lateral leg, bilateral lower extremity peripheral varicose 
veins, and a dark brownish discoloration or macule on the 
left lower extremity that did not seem to be indicative of 
any disease process.  There were no current excoriations, 
open wounds, or lesions.  The examiner observed that 
currently the Veteran seemed to be in an asymptomatic state.  
The examiner noted that there were no physical findings to 
comment on truly other than the little patch of dry skin 
which can be associated with the varicose veins.  The 
examiner added that there was no real percentage of body 
affected with any skin problems other than the right lower 
leg, with less than 1 percent of the leg surface being 
affected and certainly less than 1 percent of the entire body 
surface being involved.  The examiner noted that there was no 
skin scarring from any chronic problem and the only 
hyperpigmented area is that small macule about 5 mm round on 
the left lower extremity.  The examiner observed that there 
was no sign of any scars that cause any soft tissue defects, 
no induration or inflexibility on any part of the skin, no 
pain on palpation of any part of the skin area, and no 
function limited because of any skin problems.  The examiner 
commented that there was no need for photographs and there 
was no disfiguration.  The examiner provided a diagnosis of 
intermittent yet chronic folliculitis.  

Given the above, the Board finds that, prior to August 30, 
2002, the Veteran's folliculitis skin condition was not 
manifested by exudation or constant itching, extensive 
lesions, or marked disfigurement.  The Board notes the 
Veteran's contention that his disability results in constant 
sores and itching; however, the Board observes that no sores 
or lesions were seen on examination and evidence of itching 
was seen only twice, during the June and August 2004 VA 
examinations.  Further, his disability has not been described 
as involving marked disfigurement.  Indeed, the January 2009 
VA examiner specifically commented that there was no 
disfiguration.  Thus, the objective evidence does not reflect 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  Accordingly, a 30 percent rating is not 
warranted under former Diagnostic Code 7806.  

Since August 30, 2002, the Board finds that the Veteran's 
folliculitis skin condition has not been manifested by 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  The Board notes that the record shows 
that the Veteran has in the past used a steroidal cream on an 
as needed basis; however, the Board observes that the record 
does not show that he has had to use it on any regular basis 
or for any extended period of time to amount to a total 
duration of six weeks or more during any 12-month period.  
Thus, a 30 percent rating is not warranted under current 
Diagnostic Code 7806.

The Board has also considered other applicable rating 
criteria, both former and current, to determine whether a 
higher rating is warranted.  However, after review, with no 
evidence of scars on the head, face, or neck; scars exceeding 
12 square inches; scars causing limitation of motion; or 
scars that are painful or unstable, the Board finds that no 
other Diagnostic Code provides for a higher rating.

Extra-Schedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's disability presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to the Veteran's disability.  The Board notes that the 
August 2004 VA examination report reflects the examiner's 
opinion that the Veteran's disability would be a problem in 
the food industry; however, the Board observes that the 
disability has not been cited as interfering with any other 
type of work.  Further, the examiner attributed the Veteran's 
interference with employment to his service-connected neck 
disability.  Moreover, on his applications for a total 
disability rating based on individual unemployability, the 
Veteran indicated that his neck, low back, and 
costochondritis prevented him from securing or following any 
substantially gainful occupation.  Thus, although the record 
indicates that the Veteran is currently unemployed, the 
record fails to show that his service-connected folliculitis 
skin condition has interfered markedly with employment.  As a 
result, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. at 339; 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In summary, for the reasons and bases expressed above, the 
Board concludes that an increased rating in excess of 10 
percent for a folliculitis skin condition is not warranted at 
any time since the March 30, 1999 date of claim.  See Hart, 
21 Vet. App. 505.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  The benefit sought on appeal is accordingly 
denied.


ORDER

An increased rating in excess of 10 percent for a 
folliculitis skin condition is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


